It is to be borne in mind that the decree below was for the complainant and that if, upon any reasonable theory, the allegations of the bill of complaint and the proof combined consistently make out a case for equitable relief, the decree is to be sustained as being in response to the bill's prayer for general relief. Grant v. Swank, 74 W. Va. 93, 81 S.E. 967, L.R.A. 1915B, 881, Ann. Cas. 1917C, 286; Davis v. Lilly,96 W. Va. 144, 122 S.E. 444.
Without going into the detail of an overloaded transcript that the Court's opinion covers fully, it can be said that the marriage was entirely a marriage of convenience, Oates being a bachelor in his late seventies living alone on a farm where he had been for a number of years and impregnated with the habits, decidedly unattractive, that were to be expected under the circumstances; she being a schoolteacher in early middle life confronted with financial necessity which in her surroundings could be met only by a profitable marriage. The record does not indicate that another bridegroom was available, so she and Oates bargained.
Oates delivered to her the bulk of the money that he had and conveyed to her a vested remainder in the farm for a recited consideration of her agreement to provide him a home and ten dollars cash in hand. Keeping house for Oates was far from a pleasant undertaking, due to the fact that every normal taste his wife had, ran counter to his lack. However, there was no after-disclosure concerning this and both she and he knew it before entering into their agreement. Oates admitted that their marriage was divorced from sentimentality, and that by it they expected to supply only their material needs; he, care, and she, money.
Of course it is against public policy in any way to disturb the legal responsibilities resulting from and growing out *Page 479 
of marriage. Consequently, that part of the consideration shown on the face of the deed was of no value because void.
Of course I realize that the courts do not measure nor attempt to balance the sufficiency of consideration intended to sustain deeds in the absence of fraud or other equitable reasons justifying the suspension of the general principle. In this case I think that the gross inadequacy of any consideration that could have passed under the circumstances justifies that suspension. Certainly the parties to the deed both realized the difficulty of the undertaking attempted to be assumed by the grantee. They should have been, and doubtless were, anticipated by her. According to the allegations of the bill, and, I believe, the proof, no attempt to satisfy the consideration was made, and had it been it would not have registered from a legal standpoint. The actual consideration that the parties to the deed both intended evaporated completely, leaving nothing but the formal and nominal consideration of ten dollars cash in hand paid. According to the showing in this record, the value of the farm was six thousand dollars and Oates' expectancy of life then was five years, so that the grantee could expect, under the terms of the deed, to acquire the fee in the Oates' farm and home after about five years of extremely disagreeable work. To my mind it is perfectly clear that this agreement was the sole object that both had, it being the only substantial consideration behind their deed. The presumption that the ten dollars actually passed I believe does nothing more than to establish a grossly inadequate value received as compared with the value intended to pass as a consideration. This to my mind, under otherwise normal conditions, is the test. I therefore think that the deed should be set aside because the consideration delivered compared with that intended was plainly grossly inadequate.
It is said that Oates could not be granted equitable relief because to do so is to permit a recovery for the violation of a contract plainly against public policy. For that reason the parties are generally considered to be in pari *Page 480 delicto and equity grants no relief. However, there are exceptions to this general rule, one of the most outstanding of which is that where the surroundings or conditions, including the faculties of the parties, are plainly unequal so that fraud, coercion or undue persuasion is apparent on one hand, coupled with a plainly over-emphasized self-interest on the other, accompanied by plainly superior faculties, although the parties are both guilty they are not equally so, hence the maxim does not apply. Remembering that the decree below is to be sustained under the proof upon any reasonable theory, the contrary of which does not appear, I believe that Oates and his wife are not in equal guilt in this matter. He was seventy-eight years old and had lived alone for many years with no contacts which would keep his mind balanced with those of his remote neighbors. She was a woman of thirty-six, a schoolteacher of considerable experience, who, compared with him, had seen much of the world. On the witness stand she stated that of the two she was by far the more intelligent. Certainly her schooling far outstripped his. Their surroundings, capacities and advantages being so obviously unequal in my opinion, though in delicto, they were not inpari. See Porters Ex'rs. v. Daniels, 11 W. Va. 250; Daniels v.Tearney, 102 U.S. 415, 420, 26 L. Ed. 187; and 12 Am. Jur. 734. Under our West Virginia cases even the parties to a usurious contract which is contrary to public policy are not considered to be in pari delicto even in the absence of a showing of their inequality. See Harper v. Building Association, 55 W. Va. 149,46 S.E. 817, and Ice v. Barlow, 85 W. Va. 490, 102 S.E. 127.
The bill of complaint, however, seems to seek specific relief for either the absence of consideration or the total failure of consideration, and perhaps neither is here shown. However, the bill's allegations of fact are very full in detail, as is the testimony, and under the decided weight of authority, including West Virginia cases, even where the proof does not sustain a finding justifying the granting of the specific relief sought, if it will sustain a finding in conformity with the bill's alleged facts and not inconsistent *Page 481 
with the prayer for specific relief, a decree for complainant should be affirmed as responsive to the prayer for general relief. Taylor v. Taylor, 76 W. Va. 469, 475, 85 S.E. 652;Bemis Bros. Bag Co. v. U.S., 289 U.S. 28, 77 Law Ed. 1011.
For the foregoing reasons, I dissent.